Citation Nr: 0301225	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2002), was made in a January 5, 2001 
rating decision, wherein the RO granted a 30 percent 
evaluation for post-traumatic stress disorder (PTSD), 
effective February 8, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
January 1969.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In June 2002, the appellant, with the assistance of his 
accredited representative, appeared at the Montgomery RO and 
testified before the undersigned travel Member of the Board.  
A transcript of the hearing has been associated with the 
claims file.

VA's statutory duty to assist extends to a liberal reading 
of the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).

In the instant case, it is readily apparent that the 
appellant has filed an earlier effective date claim.  See 
generally 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400(o) (2002).  The claim, however, was 
developed and adjudicated solely as a CUE motion.  See 
generally 38 C.F.R. § 3.105(a) (2002).  

Because the earlier effective date issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2000, the Board granted entitlement to service 
connection for PTSD.  In January 2001, the RO granted an 
evaluation of 30 percent for PTSD, effective February 8, 
1998.  In November 2001, the RO increased the evaluation of 
PTSD to 100 percent, effective January 3, 2001.

In December 2001, the appellant disagreed with the effective 
date for the 100 percent evaluation and stated that the 
evidence of record supported a 100 percent evaluation 
effective March 1, 1998.

In February 2002, a Decision Review Officer determined that 
no revision was warranted in the rating decision that 
assigned a 30 evaluation for PTSD effective February 8, 
1998.  At that time, the appellant was only notified of the 
pertinent regulation pertaining to CUE.  See generally 
38 C.F.R. § 3.105(a).  The February 2002 decision represents 
the initial adjudication of the claim, which in this case 
has been adjudicated as a CUE motion.

In the appellant's May 2002 VA Form 9, Substantive Appeal to 
Board of Veterans' Appeals, he stated the 100 percent PTSD 
evaluation should be effective February 8, 2001, the date 
the claim was initiated.  This submission is a notice of 
disagreement (NOD) with the initial CUE adjudication.

When there has been an initial RO adjudication of a claim 
and an NOD has been filed as to its denial, the appellant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. §19.9 
(2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place 
there or because current law requires it.  In this case, the 
CUE motion must be remanded because an SOC has not been 
issued, and such action takes place at the RO.  See 
Chairman's Memorandum 01-02-01 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

The Board notes, however, that while the VCAA is potentially 
applicable to all pending claims, a CUE issue is a situation 
where the VCAA can have no application, as a matter of law.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). 

Accordingly, this case is remanded for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


2.  The RO should furnish the appellant 
an SOC addressing the February 2002 
decision, wherein it concluded that CUE 
was not made in an RO rating decision.    

3.  The RO should also advise the 
appellant of the need to timely file a 
substantive appeal to the Board if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

